 



EXHIBIT 10.33

AMENDMENT NO. 3
to
CREDIT AGREEMENT

          THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (the “Amendment”) is made as
of May 28, 2004 by and among ALION SCIENCE AND TECHNOLOGY CORPORATION (the
“Borrower”), the institutions listed on the signature pages hereof (the
“Lenders”), and LASALLE BANK NATIONAL ASSOCIATION, in its individual capacity as
a Lender and in its capacity as contractual representative (the “Administrative
Agent”) under that certain Credit Agreement dated as of December 20, 2002 by and
among the Borrower, the institutions from time to time parties thereto as
lenders, and the Administrative Agent (as amended by an Amendment No. 1 dated as
of February 6, 2004, and by an Amendment No. 2 dated as of March 31, 2004, and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Defined terms used herein and not otherwise
defined herein shall have the meaning given to them in the Credit Agreement.

WITNESSETH

                WHEREAS, the Borrower, the Lenders, and the Administrative Agent
are parties to the Credit Agreement; and

                WHEREAS, the Borrower has requested that the Administrative
Agent and the Request Lenders amend the Credit Agreement and grant a consent, in
each case, on the terms and conditions set forth herein; and

                WHEREAS, the Borrower, the Request Lenders, and the
Administrative Agent have agreed to amend the Credit Agreement and grant the
consent, in each case, on the terms and conditions set forth herein;

                NOW, THEREFORE, in consideration of the premises set forth
above, the terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto have agreed to the following amendments to the Credit Agreement:

                1. Amendments to the Credit Agreement. Effective as of
February 11, 2004, notwithstanding that certain Amendment No. 2, dated as of
March 31, 2004, by and among the Borrower, the Lenders and the Administrative
Agent, and subject to the satisfaction of the conditions precedent set forth in
Section 4 below, the Credit Agreement is hereby amended as follows:



  1.1.   Section 1.01 of the Credit Agreement is hereby amended by adding the
following term to such Section in proper alphabetical order:

 



--------------------------------------------------------------------------------



 



      “Amstutz Note” means that certain note due 2009, issued by the Borrower in
the aggregate principal amount of $750,000.00 and purchased by Gary Amstutz, as
amended, supplemented or modified in accordance with Section 7.3(BB) hereof.    
1.2.   Section 1.01 of the Credit Agreement is hereby amended by deleting the
defined term “Subordinated Notes” thereof in its entirety and replacing it with
the following:         “Subordinated Notes” means, collectively, the Senior
Subordinated Notes, the Junior Subordinated Notes and the Amstutz Note.     1.3.
  Section 1.01 of the Credit Agreement is hereby amended by deleting the defined
term “Transaction Documents” thereof in its entirety and replacing it with the
following:         “Transaction Documents” means the Loan Documents and the
documents executed and delivered, or adopted, by the Borrower or any of its
Subsidiaries or the ESOT Trustee or the ESOP Fiduciary in connection with the
IITRI Acquisition, the ESOT Transaction and the issuance of the Senior
Subordinated Notes, the Junior Subordinated Notes and, from and after
February 11, 2004 as executed on such date, the Amstutz Note, including, without
limitation, the Asset Purchase Agreement, the Seller Warrants, the Rights
Agreement, the ESOT Transaction Documents, the Senior Subordinated Notes, the
Junior Subordinated Notes, the Securities Purchase Agreements, and, from and
after February 11, 2004 as executed on such date, the Amstutz Note, but
excluding the ESOP Plan Documents.     1.4.   Section 7.3(F) is amended by
adding the following subclause (viii) to such Section:         (viii) Restricted
payments that constitute mandatory payments of interest due on the Amstutz Note,
unless such payments are prohibited by the terms of such Indebtedness (or any
subordination agreement applicable thereto);     1.5.   Section 7.3(F) is
amended by deleting the last paragraph thereof in its entirety and replacing it
with the following:         provided, however, that in no event shall any
Restricted Payments (other than (1) to the Borrower, (2) as permitted by clause
(ii) above, and (3) Restricted Payments resulting from distributions by the ESOT
to participants in the ESOP pursuant to the ESOP Plan Documents (x) subsequent
to the termination by participants in the ESOP of employment with the Borrower
or any Controlled Group member or (y) as required by Section 401(a)(28) of the
Code or any substantially similar Requirement of Law, and (4) Restricted
Payments resulting from contributions to the ESOT as required under the ESOP
Plan Documents) be declared or made if either a Default or an Unmatured Default
shall have occurred and be continuing at the date of declaration or payment
thereof or would result therefrom; provided, further, that in no event shall any
Restricted

- 2 -



--------------------------------------------------------------------------------



 



      Payment be permitted under clauses (v) and (viii) above unless the
Borrower shall have delivered to the Administrative Agent a compliance
certificate in substantially the form of Exhibit H hereto for the most recently
completed fiscal quarter calculated giving effect to such Restricted Payment as
of the last day of such prior fiscal quarter and certifying that the Borrower is
in compliance with the financial covenants in Section 7.4 as of the last day of
such prior fiscal quarter.

                2. Consent. Effective as of the date of this Amendment and
subject to the satisfaction of the conditions precedent set forth in Section 4
below, the Request Lenders hereby consent to permit the Borrower to suspend its
efforts to enter into Collection Account Agreements with respect to each deposit
account described in Attachment B attached hereto.

                3. Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the conditions precedent that the Administrative Agent
shall have received the following:



  (a)   duly executed originals of this Amendment from each of the Borrower, the
Request Lenders and the Administrative Agent;     (b)   duly executed originals
of a Reaffirmation in the form of Attachment A attached hereto from each of the
Borrower’s Subsidiaries identified thereon;     (c)   duly executed copy of the
Amstutz Note and duly executed original of that certain Subordination Agreement,
executed as of February 11, 2004, by and between Gary Amstutz and the
Administrative Agent;     (d)   duly executed original opinion of Baker &
McKenzie, as counsel to the Borrower, addressed to the Borrower and to the
Administrative Agent and the Lenders;     (e)   duly executed copy of an
amendment to the Senior Subordinated Securities Purchase Agreement consenting to
the issuance of the Amstutz Note;     (f)   such other documents, instruments
and agreements as the Administrative Agent may reasonably request.

                4. Representations and Warranties of the Borrower.



  (a)   The Borrower hereby represents and warrants that this Amendment, the
attached Reaffirmation and the Credit Agreement, as previously executed and as
amended hereby, constitute legal, valid and binding obligations of the Borrower
and its Subsidiaries parties thereto and are enforceable against the Borrower
and its Subsidiaries parties thereto in accordance with their terms (except as
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally).     (b)   Upon the
effectiveness of this Amendment and after giving effect hereto, (i) the Borrower
hereby reaffirms all covenants, representations and warranties made in the
Credit Agreement as amended hereby, and agrees that all such covenants,
representations and warranties shall be true and correct as of the effective
date of this Amendment (unless such representation and warranty is made as of a
specific

- 3 -



--------------------------------------------------------------------------------



 



      date, in which case such representation and warranty shall be true and
correct as of such date) and (ii) no Default or Unmatured Default has occurred
and is continuing.

                5. References to the Credit Agreement.



  (a)   Upon the effectiveness of Section 1 hereof, on and after the date
hereof, each reference in the Credit Agreement (including any reference therein
to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring thereto) or in any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.     (b)   Except as
specifically amended above, the Credit Agreement and all other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect, and are hereby ratified and confirmed.  
  (c)   The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or the Lenders, nor, except as expressly
provided herein in respect of the Collection Account Agreements, constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

                6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING 735 ILCS 105/5-1 ET
SEQ., BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS) OF THE
STATE OF ILLINOIS.

                7. Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

                8. Counterparts. This Amendment may be executed by one or more
of the parties to this Amendment on any number of separate counterparts and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

- 4 -



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, this Amendment has been duly executed as of
the day and year first above written.

            ALION SCIENCE AND TECHNOLOGY
CORPORATION, as Borrower
      By:   /s/ John M. Hughes         Name:   John M. Hughes        Title:  
Chief Financial Officer        LASALLE BANK NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender
      By:   /s/ Scott D. Parsons         Name:   Scott D. Parsons       
Title:   Vice President        NCB CAPITAL CORPORATION, as a Lender
      By:   /s/ Meg Shrum         Name:   Meg Shrum        Title:   Vice
President        BRANCH BANKING & TRUST COMPANY, as a
Lender
      By:   /s/ Gregg E. Dougherty         Name:   Gregg E. Dougherty       
Title:   Senior Vice President     

SIGNATURE PAGE TO AMENDMENT NO. 3

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a
Lender
      By:   /s/ Tim Fossa         Name:   Tim Fossa        Title:   Vice
President        ORIX FINANCIAL SERVICES, INC., as a
Lender
      By:   /s/ Christopher L. Smith         Name:   Christopher L. Smith       
Title:   Authorized Representative     

SIGNATURE PAGE TO AMENDMENT NO. 3

 



--------------------------------------------------------------------------------



 



ATTACHMENT A

REAFFIRMATION

               The undersigned hereby acknowledges receipt of a copy of the
foregoing Amendment No. 3 to the Credit Agreement dated as of December 20, 2002
by and among ALION SCIENCE AND TECHNOLOGY CORPORATION (the “Borrower”), the
institutions from time to time parties thereto (the “Lenders”), and LASALLE BANK
NATIONAL ASSOCIATION, a national banking association, in its individual capacity
as a Lender and in its capacity as contractual representative (the
“Administrative Agent”)(as amended by an Amendment No. 1 dated as of February 6,
2004, and by Amendment No. 2 dated as of March 31, 2004 and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), which Amendment No. 3 is dated as of May 28, 2004 (the
“Amendment”). Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement. Without in
any way establishing a course of dealing by the Administrative Agent or any
Lender, the undersigned reaffirms the terms and conditions of the Guaranty, the
Security Agreement and any other Loan Document executed by it and acknowledges
and agrees that such agreement and each and every such Loan Document executed by
the undersigned in connection with the Credit Agreement remains in full force
and effect and is hereby reaffirmed, ratified and confirmed. All references to
the Credit Agreement contained in the above-referenced documents shall be a
reference to the Credit Agreement as so modified by the Amendment and as the
same may from time to time hereafter be amended, modified or restated.

Dated: May 28, 2004

          HUMAN FACTORS APPLICATIONS, INC.
    By /s/ John M. Hughes     Name:   John M. Hughes    Title:   Treasurer     

REAFFIRMATION SIGNATURE PAGE TO AMENDMENT NO. 3

 



--------------------------------------------------------------------------------



 



ATTACHMENT B

DEPOSIT ACCOUNTS

                  Account

--------------------------------------------------------------------------------

  Balance

--------------------------------------------------------------------------------

    Bank Name

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

  04/30/04

--------------------------------------------------------------------------------

  Contact

--------------------------------------------------------------------------------

Compass Bank-Alabama
  046-9598-4   GENERALLY   256-532-6240
Cashier’s Account
      BELOW 20K    
P.O. Box 10566
           
Birmingham, AL 35296
           
 
           
First Hawaiian Bank
      GENERALLY   Evelyn Ferrera
Payroll
      BELOW 100K   003eve@fhwn.com
Maite Branch 03-067513
          671-475-7855
400 Route 8
          Note: Guam is approx 15-16 hours
Mongmong, Guam 96927
                    later than our time zone
 
           
First Hawaiian Bank
      GENERALLY   SAME
Cashier’s Account
      BELOW 40K    
Maite Branch 03-074250
           
400 Route 8
           

 



--------------------------------------------------------------------------------



 



REAFFIRMATION

               The undersigned hereby acknowledges receipt of a copy of the
foregoing Amendment No. 3 to the Credit Agreement dated as of December 20, 2002
by and among ALION SCIENCE AND TECHNOLOGY CORPORATION (the “Borrower”), the
institutions from time to time parties thereto (the “Lenders”), and LASALLE BANK
NATIONAL ASSOCIATION, a national banking association, in its individual capacity
as a Lender and in its capacity as contractual representative (the
“Administrative Agent”)(as amended by an Amendment No. 1 dated as of February 6,
2004, and by an Amendment No. 2 on March 31, 2004, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), which Amendment No. 3 is dated as of May     , 2004 (the
“Amendment”). Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement. Without in
any way establishing a course of dealing by the Administrative Agent or any
Lender, the undersigned reaffirms the terms and conditions of the Guaranty, the
Security Agreement and any other Loan Document executed by it and acknowledges
and agrees that such agreement and each and every such Loan Document executed by
the undersigned in connection with the Credit Agreement remains in full force
and effect and is hereby reaffirmed, ratified and confirmed. All references to
the Credit Agreement contained in the above-referenced documents shall be a
reference to the Credit Agreement as so modified by the Amendment and as the
same may from time to time hereafter be amended, modified or restated.

            Dated: May    , 2004


HUMAN FACTORS APPLICATIONS, INC.
      By /s/ John M. Hughes       Name:   John M. Hughes      Title:  
Treasurer     

REAFFIRMATION SIGNATURE PAGE TO AMENDMENT NO. 3

 